DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
2.	The objection to claim 1 is withdrawn given the feature has been re-written to include indefinite articles.  

Claim Rejections - 35 USC § 112
3.	The rejections of claim 1, and thus dependent claims 3-7 and 9-10, claim 3, and claim 11, and thus claim 12, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of the appropriate corrections filed.  
	The rejections of claim 1, and thus dependent claims 3-7 and 9-10, claim 3, and claim 11, and thus claim 12, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which withdrawn in view of the appropriate corrections filed.  

Claim Rejections - 35 USC § 103
4.	The rejection of claims 1 and 3-7 under 35 U.S.C. 103 as being unpatentable over Hayashi (US 6,902,846) is withdrawn in view of the claim amendments as filed and Applicant’s remarks which are persuasive.  All rejections pending from this are also withdrawn.  
The rejection of claims 1, 6-7, and 9-10 under 35 U.S.C. 103 as being unpatentable over Huang (US 2013/0252092) in view of Sato et al. (US 2019/0305306) is withdrawn in view of the claim amendments as filed and Applicant’s arguments which are persuasive.  All rejections pending from this are also withdrawn.  

Allowable Subject Matter
5.	Claims 1, 6, 7, and 9-12 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art fails to provide teaching, suggestion, and/or motivation to arrive at the features presented within independent claim 1.  The closest prior art of record is that previously cited, wherein Applicant’s arguments in conjunction with the amendments as presented are sufficient to overcome the rejections of record.  An update of the search did not produce any further noteworthy references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729